Exhibit 10.3

 

[image_002.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

 

JAMES R. QUINCEY ADDRESS REPLY TO: PRESIDENT & CHIEF EXECUTIVE OFFICER P.O. BOX
1734 THE COCA-COLA COMPANY ATLANTA, GA 30301

 

 

October 18, 2018

 



John Murphy

Singapore

 

Dear John,

 

We are delighted to confirm your new position as Senior Vice President and
Deputy Chief Financial Officer, The Coca-Cola Company, Grade 22F, with an
effective date of January 1, 2019. Effective March 16, 2019, you will assume the
role as Executive Vice President and Chief Financial Officer. You will report to
me. The information contained in this letter provides details of your new
positions.

 

·Your principal place of assignment will be Atlanta, Georgia. You will be
employed by The Coca-Cola Company upon receipt of required work permits.

 

·Your annual base salary for your new position will be $800,000.

 

·You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive is 125% of annual base salary. The
actual amount of an incentive award may vary and is based on individual
performance and the financial performance of the Company. Awards are made at the
discretion of the Compensation Committee of the Board of Directors. The plan may
be modified from time to time.

 

·You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive program. Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management. You will be eligible to receive long-term incentive awards
within guidelines for the job grade assigned to your position and based upon
your personal performance, Company performance, and leadership potential to add
value to the Company in the future. As a discretionary program, the award
timing, frequency, size and mix of award vehicles are variable.

 

·You will be expected to acquire and maintain share ownership at a level equal
to four times your base salary. You will be asked to provide information in
December each year on your progress toward your ownership goal, and that
information will be reviewed with the Compensation Committee of the Board of
Directors the following February.

 



 

 



October 18, 2018

Page 2 of 2

 



 

·You will be eligible for the Company’s Financial Planning and Counseling
program which provides reimbursement of certain financial planning and
counseling services, up to $10,000 annually, subject to taxes and withholding.

 

·You will be eligible for the Emory Executive Health benefit which includes a
comprehensive physical exam and one-on-one medical and lifestyle management
consultation.

 

·You are required to enter into the Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, effective immediately.

 

·To support your transition to Atlanta, for the first two years of your
assignment, you will participate in the Global Mobility Policy and be provided
the standard benefits of that program. The duration and type of assignment are
contingent upon the business needs of the Company provided suitable performance
standards are maintained. The Code of Business Conduct, Confidentiality
Agreements, or any other document related to knowledge you acquire of Company
business or conducting business remain in effect during international
assignment. Effective January 1, 2021, you will be considered a local employee
in the United States, you will no longer receive any benefits under the Global
Mobility Policy, and any applicable localization benefits under that policy will
not apply. Tax preparation services provided through the Company’s standard
vendor will be provided for an additional period of two years, with additional
years provided only if such services would be provided under the standard
international service program.

 

·This letter is provided as information and does not constitute an employment
contract.

 

John, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this role and as we continue our journey during this important
time.

 

 

Sincerely, 

 



/s/ James Quincey  

 

James Quincey

 

c:   Jason Gibbins   Executive Compensation   Executive Services



 

 

I, John Murphy, accept this offer:

 

 

Signature:   /s/ John Murphy  

 

 

Date:   October 18, 2018  

 



 